Citation Nr: 0739881	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-11 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, prior February 20, 2006.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1973 until 
October 1976.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from April 2003 and April 2006 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in New Orleans, Louisiana.

In April 2006, the RO increased the evaluation of the 
veteran's bilateral hearing loss to 20 percent, February 20, 
2006.  As such, the Board has identified the issues on appeal 
as stated on the title page.  See Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).


FINDINGS OF FACT

1.  Prior to February 20, 2006, bilateral hearing loss is 
manifested by an average 59 puretone decibel loss, with 
speech recognition of 88 percent in the right ear; and, an 
average 63 pure tone decibel loss, with speech recognition of 
90 percent in the left ear.

2.  From February 20, 2006, bilateral hearing loss is 
manifested by an average 64 puretone decibel loss, with 
speech recognition of 90 percent in the right ear; and, an 
average 68 pure tone decibel loss, with speech recognition of 
80 percent in the left ear.

3.  Throughout the entire rating period on appeal, the 
veteran has exhibited an exception pattern of impaired 
hearing.

4.  The veteran's claim of entitlement to an increased rating 
for bilateral hearing loss was received on January 6, 2003.

5.  From January 6, 2002, to January 6, 2003, the evidence 
does not demonstrate any factually ascertainable increase in 
the veteran's bilateral hearing loss.

6.  Entitlement to a 20 percent evaluation for bilateral 
hearing loss is first demonstrated at a VA examination on 
February 20, 2006.


CONCLUSIONS OF LAW

1.  Prior to February 20, 2006, the criteria for entitlement 
to an evaluation in excess of 10 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 
6100 (2007).

2.  From February 20, 2006, the criteria for entitlement to 
an evaluation in excess of 20 percent for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, regarding the increased rating claim, VA 
satisfied its duty to notify by means of a January 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
January 2003 communication did not inform the veteran of the 
laws pertaining to disability ratings and effective dates.  
However, because the instant decision denies the veteran's 
increased rating claim, no higher rating or effective date 
will be assigned.  As such, there is no prejudice to the 
veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The AOJ letters noted 
above informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
appropriate VCAA notice was provided prior to the 
issuance of the unfavorable AOJ decision that is the basis of 
this appeal.  Therefore, the timing requirements under 
Pelegrini have been satisfied here.    

As to the veteran's "earlier effective date" claim, because 
he is challenging the evaluation during the appellate period 
and has received proper notice as to his increased rating 
claim, no further notice is warranted.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim, to include 
testimony provided at a July 2005 hearing before the RO.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The veteran contends that his bilateral hearing loss is much 
more severely disabling than the current 10 and 20 percent 
evaluations reflect.  In addition, he maintains that the 20 
percent rating should be retroactive to his October 2003 
filing of a Notice of Disagreement.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Increased rating

The veteran is claiming entitlement to a compensable rating 
for bilateral hearing loss.  His application for an increase 
was received in February 2001.  In cases such as this, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the Board 
must assess the level of disability throughout the appeal.  
Hart.

For the start of the rating period on appeal until February 
20, 2006, the veteran is in receipt of a 10 percent rating 
for his bilateral hearing loss.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical column appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 
(2007).  If impaired hearing is service-connected in only one 
ear, the nonservice-connected ear will be assigned a 
designation of Level I, for purposes of applying Table VII.  
See 38 C.F.R. § 4.85(f).

Furthermore, additional considerations apply in cases of 
exceptional patterns of hearing impairment.  Under the 
provisions of 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  
Under 38 C.F.R. § 4.86(b), when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

A VA audiologic examination in February 2003 revealed the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
60
60
60
LEFT
30
60
65
60
65

Based on the above findings, the veteran's puretone average 
for the right ear was 59.  His Maryland CNC speech 
recognition score was 88.  His puretone average for the left 
ear was 63.  His Maryland CNC speech recognition score was 
90.  

Applying the findings of the February 2003 VA examination to 
the rating criteria for hearing impairment, the Board 
concludes that there is no basis for assignment of the next-
higher 20 percent evaluation prior to February 20, 2006, as 
will be explained below.

With respect to both the right and left ear, the veteran 
meets the criteria for exceptional patterns of hearing loss 
under 38 C.F.R. § 4.86(a).  The veteran's right ear manifests 
an average puretone threshold of 59 decibels, and 88 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's right ear hearing loss to be Level 
III impairment.  However, because an exceptional pattern of 
hearing loss has been demonstrated, Level IV hearing loss is 
established for the puretone average of 59 pursuant to Table 
VIa.  

Moreover, considering that the veteran's left ear manifests 
an average puretone threshold of 63 decibels, and 90 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's left ear hearing loss to be that of 
Level III impairment.  Again, because an exceptional pattern 
of hearing loss has been demonstrated, Level V hearing loss 
is established for a puretone average of 63 pursuant to Table 
VIa.  Applying these results to Table VII, the veteran's 
disability evaluation is shown to be 10 percent disabling.   

The Board acknowledges an earlier December 2002 private 
record of audiologic treatment.  However, the examination did 
not include a controlled speech discrimination test and thus 
is not adequate for rating purposes.  Thus, the Board cannot 
consider the December 2002 private audiological findings in 
adjudicating this claim.  See 38 C.F.R. § 4.85(a).  

There is no other evidence for consideration during the 
rating period in question, prior to February 20, 2006.  The 
Board will now consider whether an evaluation in excess of 20 
percent is warranted from February 20, 2006.

A VA audiologic examination in February 2006 revealed the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
60
65
70
LEFT
45
65
79
65
70

Based on the above findings, the veteran's puretone average 
for the right ear was 64 (rounded up from 63.75).  His 
Maryland CNC speech recognition score was 90.  The veteran's 
puretone average for the left ear was 68 (rounded up from 
67.5).  His Maryland CNC speech recognition score was 80.  

Applying the findings of the February 2006 VA examination to 
the rating criteria for hearing impairment, the Board 
concludes that there is no basis for assignment of the next-
higher 30 percent evaluation from February 20, 2006, as will 
be explained below.

With respect to both the right and left ear, the veteran 
meets the criteria for exceptional patterns of hearing loss 
under 38 C.F.R. § 4.86(a).  The veteran's right ear manifests 
an average puretone threshold of 64 decibels, and 90 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's right ear hearing loss to be Level 
III impairment.  However, because an exceptional pattern of 
hearing loss has been demonstrated, Level V hearing loss is 
established for the puretone average of 64 pursuant to Table 
VIa.  

Moreover, considering that the veteran's left ear manifests 
an average puretone threshold of 68 decibels, and 80 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's left ear hearing loss to be that of 
Level VI impairment.  Again, because an exceptional pattern 
of hearing loss has been demonstrated, if application of 
Table VIa results in a higher designation of hearing 
impairment, then that number controls.  Here, however, Table 
VIa provides for a designation of Level V hearing loss where, 
as here, the puretone threshold average is 68.  Therefore, 
Table VI is more beneficial and will accordingly be applied 
here.  Applying the above results to Table VII, the veteran's 
disability evaluation is shown to be 20 percent disabling.   

In conclusion, for the period prior to February 20, 2006, 
there is no basis for a rating in excess of 10 percent for 
the veteran's service-connected bilateral hearing.  From 
February 20, 2006, there is no basis for an evaluation in 
excess of 10 percent.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Entitlement to an increased rating for bilateral hearing 
loss, rated as 10 percent disabling prior to February 20, 
2006, and as 20 percent disabling therefrom, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


